DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
processing device in claim 1, with corresponding structure defined in paragraph 58 (i.e., processor device).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaez-Ghaemi et al. (US 2022/0109498 A1, hereinafter Vaez-Ghaemi) in view of Cotanis et al. (US 9,113,353 B1, hereinafter Cotanis).

Regarding claims 1, 11 and 17, Vaez-Ghaemi discloses a mobile testing system to validate radio operations at post-construction of a cell site (Abstract, cell site test tool; paragraph 210, cell site requires building and testing), a computer program product tangibly embodied in a computer-readable storage device and comprising a set of instructions that when executed by a processor provide a method (paragraph 129, processor processes software; paragraph 48, cell site software tool), and an apparatus to validate at least one radio operation at a post-construction cell site (Abstract, cell site test tool; paragraph 210, cell site requires building and testing), the mobile testing system comprising: 
a processing device caused to execute testing software (paragraph 129, processor processes software; paragraph 48, cell site software tool), to validate at least one operation related to a radio of the cell site (paragraph 48, cell site tool for testing radio frequency (RF) signals);  
a receiver coupled to the processing device with a capability to capture at least one transmit sent in a radio downlink in a cell sector (paragraph 62, RF Spectrum Analyzer (SA) Module for RF spectrum analysis; paragraphs 230-231, receiver for receiving signal in the cell site, such that receiver receives signal for the RF SA Module to analyze spectrum); 
a location service coupled to the processing device with the capability to determine positional information during the capture of a downlink transmit of the radio in the cell sector (paragraphs 112 and 156, GPS information is associated with test data); 
the processing device to cause the testing software to perform an analysis of the positional information and downlink transmit to identify the cell site (paragraphs 56 and 211, GPS location information is included in report information, wherein location is identified for RF interference analysis); and 
the processing device configured to measure at least one operation data related to the radio at the cell site for use to perform at least one radio operation test configured by the testing software to validate at least one radio operation at the cell site (paragraphs 48, 56 and 63, determine received signa is valid).
Vaez-Ghaemi discloses GPS location information is included in report information (paragraph 56), but does not explicitly disclose cell site is identified by computation of directional angles derived about the downlink transmit.
In an analogous art, Cotanis discloses cells can be identified based on azimuth angle (col. 12, lines 33-38). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the cell site test tool of Vaez-Ghaemi to identify cell identify based on azimuth angle as disclosed by Cotanis to identify location information when GPS signal is not available.

Claim(s) 2, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaez-Ghaemi in view of Cotanis as applied to claims 1, 11 and 17 above, and further in view of Application’s Admitted Prior Art (Admission).

Regarding claims 2, 12 and 18, Vaez-Ghaemi in view of Cotanis discloses the limitations of claims 1, 11 and 17 as applied above. Vaez-Ghaemi and Cotanis do not explicitly disclose the processing device to perform at least one radio operation test configured by the testing software prior to a commission in the operation of the cell site.
Admission discloses “Prior to the actual commissioning of the cell site, a set of validation tests can be used to validate transmits in the cell sector covered by 5G cell sites in advance of the actual commissioning of the 5G cell site to forecast or to prevent any obstacles that may occur in advance of the actual commissioning of the 5G cell site. This can give the general contractor added assurances about the expected reliability to put into operation a particular 5G cell site” (paragraph 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the cell site test tool of Vaez-Ghaemi in view of Cotanis to perform test(s) at the cell site before actual commissioning of the cell site in order to enhance reliability of the cell site.

Claim(s) 3, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaez-Ghaemi in view of Cotanis and Admission as applied to claims 2, 12 and 18 above, and further in view of Nokia WCDMA Base Station BTS Alarm Descriptions BTS SW WN3.0 ED1 DN7095963 Issue 2-0 en by Nokia, copyrighted 2006 (hereinafter Nokia).

Regarding claims 3, 13 and 19, Vaez-Ghaemi in view of Cotanis and Admission discloses the limitations of claims 2, 12 and 18 as applied above. Vaez-Ghaemi, Cotanis and Admission do not expressly disclose the processing device to perform at least one radio operation test configured by the testing software to validate power-up of the radio at the cell site without actuation of an alarm.
Nokia discloses a method and system for alarm handling of a base station (BTS) (p. 7), wherein during start-up, the BTS waits for real time clock from Network Time Protocol (NTP) server, and the fault diagnosis starts after the time has been set or a time-out has been detected (p. 9, section 2.1), an alarm is triggered when fault is detected (p. 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide alarm mechanism of Nokia to the cell testing environment of Vaez-Ghaemi in view of Cotanis and Admission to provide fault notification when fault is detected during cell test.

Allowable Subject Matter
Claims 4-10, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hsiao (US 2012/0045998 A1) discloses a device under test (DUT) has been tested at a radio frequency that is the minimum central frequency of the operating range, the base station emulator of the testing system has to set the radio frequency of the DUT to a medium or a maximum central frequency of the operating frequency range to further make the aforesaid test (paragraph 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645